NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT



In the Interest of J.M., T.C., E.S., and A.S., )
children.                                      )
___________________________________)
                                               )
J.M.,                                          )
                                               )
               Appellant,                      )
                                               )
v.                                             )      Case No. 2D18-4192
                                               )
DEPARTMENT OF CHILDREN AND                     )
FAMILIES and GUARDIAN AD LITEM                 )
PROGRAM,                                       )
                                               )
               Appellees.                      )
                                               )

Opinion filed August 30, 2019.

Appeal from the Circuit Court for
Hillsborough County; Kimberly Hernandez
Vance, Judge.

David A. Dee, Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina Moore, Statewide Director of
Appeals, and Joanna Summers Brunell,
Appellate Counsel, Tallahassee, for
Appellee Guardian ad Litem Program.
PER CURIAM.


           Affirmed.


SILBERMAN, MORRIS, and BADALAMENTI, JJ., Concur.




                                  -2-